                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

CRYSTAL SHOWELL,                                  *

       Plaintiff,                                 *

v.                                                *       Case No.: PWG-18-2325

ATLANTICUS SERVICES CORP.,1                       *

       Defendant.                                 *

*      *       *       *       *      *       *       *       *      *       *       *       *     *

                           MEMORANDUM OPINION AND ORDER

       According to Crystal Showell, Atlanticus Services Corporation (“Atlanticus”), which she

incorrectly refers to as Fortiva Retail Credit, has been misrepresenting her debts and causing

damage to her credit score. Compl., ECF No. 1. When Atlanticus did not address her concerns

after she disputed the debts it reported, Showell filed suit in this Court. Id. More than ninety days

elapsed before Showell served Atlanticus. See Proof of Serv. 3, ECF No. 7; Pl.’s Opp’n 2.

       Pending is Atlanticus’s motion to dismiss for failure to effect timely service of

process. ECF No. 9.2 Although it is undisputed that Showell did not timely serve Atlanticus, see

Pl.’s Opp’n 2, Showell has shown that she attempted service twice and explained her delay.

Therefore, I will ask Atlanticus to notify Showell and the Court whether it will accept service, as




1
 Plaintiff incorrectly named Defendant as Fortiva Retail Credit, which, Defendant explains, “is
merely a brand name, not an actual entity.” Def.’s Mot. 1 n.1, ECF No. 9. The Clerk shall
correct Defendant’s name on the docket.
2
  The parties fully briefed the motion. ECF Nos. 9, 12, 13; see Ltr. Order, ECF No. 11
(construing pre-motion letter as a motion to dismiss following conference call). A hearing is not
necessary. See Loc. R. 105.6.
defendants are encouraged to do by Fed. R. Civ. P. 4(d), and, if not, Showell will have thirty days

after that notice to effect proper service of process.

                                            Background

       On July 30, 2018, the same day that she filed suit, Showell mailed a copy of the Complaint

to Atlanticus via first-class, certified mail, return receipt requested. See Proof of Serv. 1; Pl.’s

Opp’n 2. Then on September 6, 2018, believing that she had served Atlanticus and the corporation

had not responded, she filed a motion for summary judgment. See Sept. 12, 2018 Ltr. Order, ECF

No. 5; Pl.’s Mot. 1, ECF No. 5-1 (first page of returned motion only). Yet, she had not properly

served Atlanticus and she did not do so until November 12, 2018, see Proof of Serv. 3, after the

close of the ninety-day period that Rule 4(m) provides for service. See Fed. R. Civ. P. 4(m).

       Showell insists that she was not aware that she did not effect proper service until the Court

issued a show cause order, ECF No. 6, on October 31, 2018. Pl.’s Opp’n 2. Indeed, when she

submitted what she believed to be proof of service along with her motion for summary judgment,

the Court did not recognize it as proof of service (because it was not) and, consequently, returned

the improperly-filed motion without explaining that she had not effected service. See Sept. 12,

2018 Ltr. Order. She then understood the show cause order to grant her a “14 day grace period” to

effect service, which she did on November 12, 2018. See Pl.’s Opp’n 2; Proof of Serv. But, by

then, more than ninety days had passed since she filed suit. Atlanticus contends that, under these

circumstances, Showell’s complaint must be dismissed. Def.’s Mot. 1.

                                        Standard of Review

       Service of process is a prerequisite for litigating in federal court; without it, a court may

not exercise personal jurisdiction over a defendant. See Omni Capital Int’l, Ltd. v. Rudolf Wolff &




                                                   2
Co., 484 U.S. 97, 104 (1987); Hawkins v. i-TV Digitalis Tavkozlesi zrt., --- F.3d ----, No. 2019 WL

3819311, at *12 (4th Cir. Aug. 15, 2019). Thus, if a defendant is not properly served, including if

the defendant is not served within the ninety-day period set by Rule 4(m), the defendant may seek

dismissal for insufficient service of process. See Fed. R. Civ. P. 12(b)(5); Fed. R. Civ. P. 4(c)(1)

(“A summons must be served with a copy of the complaint. The plaintiff is responsible for having

the summons and complaint served within the time allowed by Rule 4(m) ….”). When the

defendant challenges the sufficiency of service, “the plaintiff bears the burden of establishing the

validity of service pursuant to Rule 4.” Moseley v. Pollozzi, No. RDB-18-1292, 2019 WL 418407,

at *2 (D. Md. Feb. 1, 2019) (quoting Parker v. Am. Brokers Conduit, 179 F. Supp. 3d 509, 515 (D.

Md. 2016)). The “plain requirements for the means of effective service of process may not be

ignored.” Curtis v. Md. Envtl. Serv., No. RDB-17-2728, 2018 WL 1394020, at *2 (D. Md. Mar.

19, 2018).

                                            Discussion

         Atlanticus argues that the Court should dismiss the Complaint, not only due to ineffective

service of process but also because Showell did not respond to the October 31, 2018 show cause

order.    Def.’s Mot. 1. Yet, Showell did respond to the order, by filing a proof of service on

November 15, 2018. Although this response reached the Court one day beyond the fourteen-day

deadline, given that Rule 6(d) provides that “[w]hen a party may or must act within a specified

time after being served and service is made under Rule 5(b)(2)(C) (mail) … , 3 days are added

after the period would otherwise expire under Rule 6(a),” Fed. R. Civ. P. 6(d), I accept Showell’s

response to the order.

         As for service, Ms. Showell attempted twice to serve Atlanticus, and by her own admission

both attempts were faulty. See Pl.’s Opp’n 2. She concedes that her first attempt—on July 30,


                                                 3
2018, without the summons—did not constitute service of process, and that her second attempt,

on November 12, 2018, occurred after the ninety-day window. See id. Under Rule 4(m), a court

that finds service of process was untimely has two options: “dismiss the action without prejudice

against that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

When “the plaintiff shows good cause for the failure,” the court only has one option: It “must

extend the time for service for an appropriate period.” Id. (emphasis added).

       Notably, Rule 4(m) “no longer requires a court to dismiss a complaint absent a showing of

good cause.” Escalante v. Tobar Constr., Inc., No. 18-980-PX, 2019 WL 109369, at *4 (D. Md.

Jan. 3, 2019) (quoting Robertson v. Beacon Sales Acquisition, No. GJH-16-3241, 2018 WL

2464455, at *3 n.7 (D. Md. May 31, 2018)); see also, e.g., Whetstone v. Mayor & City Council of

Balt. City, No. ELH-18-738, 2019 WL 1200555, at *7 (D. Md. Mar. 13, 2019). These cases hold

“it is within the Court’s discretion to extend plaintiffs time to serve under Rule 4(m).” Whetstone,

2019 WL 1200555, at *7. Whetstone illustrates some of the considerations a court may take into

account in deciding to exercise this discretion. There, the plaintiff was between 63 and 130 days

late in serving the various defendants she had sued. 2019 WL 1200555, at *7. Judge Hollander did

not determine, one way or the other, whether there was good cause to extend the deadline. She did

note, though, that the plaintiff had attempted to effect service by the deadline; that the defendants

did not assert that the delay prejudiced them; and that dismissal would likely bar the plaintiff from

refiling the suit. See id. at *8. She opted on the basis of these considerations to exercise her

discretion to extent the Rule 4(m) deadline. Id.

       In Escalante, the plaintiffs effected service “34 days after the time under Rule 4(m) had

elapsed” because counsel’s “assistant misconstrued the significance of [a] statement” by a Clerk’s

Office employee, who said that “summonses never expire,” and “the assistant did not calendar



                                                   4
[the] deadline by which the Complaint had to be served.” 2019 WL 109369, at *1. Judge Xinis

“exercise[d] [her] discretion to afford the parties full resolution on the merits and extend[ed] the

time to serve the Complaint.” Id. at *4. Alternatively, noting that, in unpublished decisions, the

Fourth Circuit has held that the Court may extend the time for service “where ‘plaintiff can show

excusable neglect for his failure to serve,’” Judge Xinis found that the plaintiffs had established

excusable neglect by “articulat[ing] a sound justification for not serving the Complaint for 60

days” after filing suit and “exhibit[ing] every intention of serving the Complaint in a timely

manner.” Id. at *3, *5 (quoting Hasan v. Fairfax Cty. Sch. Bd., 405 F. App’x 793, 793-94 (4th Cir.

2010)).

          Here, Atlanticus does not argue that it is prejudiced by the delay in service. Further,

Plaintiff attempted to serve Atlanticus well before the deadline—the same day she filed suit. Also,

she contacted a process server within a week of learning that service was improper. Under these

circumstances, I will exercise my discretion to allow her additional time to serve Atlanticus.3



3
  Certainly, as Atlanticus notes, Ms. Showell previously filed another lawsuit and properly effected
timely service of process in that case, which shows that, at least in 2016, she knew what was
required for service. See Showell v. Capella, No. GLR-16-3761 (removed to this Court Nov. 18,
2016). If the good cause standard still applied, Showell may not have established good cause for
her two failed attempts at proper service. See United States ex rel. Moore v. Cardinal Fin. Co.,
L.P., No. CV CCB-12-1824, 2017 WL 1165952, at *7 (D. Md. Mar. 28, 2017) (“Good cause
‘requires a showing that the plaintiff made reasonable and diligent efforts to effect service prior to
the 120-day limit,’ Chen, 292 F.R.D. at 293, but was thwarted by circumstances beyond his control,
see Hoffman v. Baltimore Police Dep’t, 379 F. Supp. 2d 778, 786 (D. Md. 2005). … Inadvertence
or neglect of counsel is not ‘good cause.’ Braithwaite v. Johns Hopkins Hosp., 160 F.R.D. 75, 77
(D. Md. 1995).”).
        But, not only is good cause not the standard, but also three years have passed since Showell,
a pro se litigant, effected service on Capella. And, when Showell submitted proof of the July 2018
“service” to the Court, it was rejected, not because it did not demonstrate proper service, but rather
because it appeared as part of an improperly-filed summary judgment motion. Therefore, she was
not notified that she had not properly served Atlanticus until October 31, 2018. Showell has
“articulated a sound justification” for her delay in service, as it is clear that she acted promptly and
only delayed because she mistakenly believed she already had served Atlanticus. See Escalante,


                                                   5
       I note, however, that Showell has served Atlanticus; she simply did not serve Atlanticus

before the ninety-day period for service had lapsed. Accordingly, I will ask Atlanticus to notify

Showell and the Court whether it will accept service it already received and, if not, I will grant

Showell thirty days to effect service of process sufficiently. I remind Atlanticus that it bears an

affirmative duty under the Federal Rules “to avoid unnecessary expenses of serving the summons.”

Fed. R. Civ. P. 4(d)(1). Ms. Showell retains the option of requesting a waiver, and if Atlanticus

“fails, without good cause, to sign and return” that waiver, it may be subject to an order to

reimburse Ms. Showell for the costs of service and “reasonable expenses, including attorney’s

fees, of any motion required to collect those service expenses.” Fed. R. Civ. P. 4(d)(2). For this

reason, counsel for Atlanticus would be wise to consult with her client about its willingness to

accept service, and avoid the possibility of costs under Rule 4(d)(2). In this regard, Atlanticus must

notify Ms. Showell and the Court by September 30, 2019, whether it will accept service, and if it

will not, Ms. Showell will have thirty days from that notice in which to serve it.




                                              ORDER

       Accordingly, it is this 16th day of September, 2019, by the United States District Court for

the District of Maryland, hereby ORDERED that:

       1.      Defendant’s motion to dismiss, ECF No. 9, IS DENIED;




2019 WL 109369, at *5. Thus, insofar as the Fourth Circuit has considered excusable neglect as
a basis for extending the Rule 4(m) deadline, Showell’s efforts qualify as excusable neglect. See
id.


                                                  6
2.   Defendant SHALL NOTIFY the Court and Plaintiff by September 30, 2019,

     whether it will accept service, and if it will not, Ms. Showell will have 30 days from

     that notice in which to serve it.



                                                             /S/
                                                   Paul W. Grimm
                                                   United States District Judge




                                         7
